Exhibit 10(h)

PROMISSORY NOTE

 

$3,030,000.00    Lakeland, Florida    Effective as of March 31st, 2016

FOR VALUE RECEIVED, AKM INVESTMENTS, LTD., a Florida limited partnership
(referred to below as the “Maker”), promises to pay to the order of NOBILITY
PARKS II, LLC, a Florida limited liability company (referred to below as the
“Payee”), at 3741 S.W. 7th Street, Ocala, Florida 34474 or at such other address
as the then-current holder or holders of this Promissory Note (“Note”) may
designate from time to time in writing, the principal sum of THREE MILLION
THIRTY THOUSAND AND 00/100 DOLLARS ($3,030,000.00), plus interest on the unpaid
principal balance from the date hereof until paid in full at the Interest Rate
(as defined below), in accordance with the following schedule:

On January 1, 2017, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00);

On July 1, 2017, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($500,000.00);

On January 1, 2018, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00);

On July 1, 2018, Maker shall pay to the Payee FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($500,000.00); and

On July 1, 2019, Maker shall pay in full the unpaid principal together with all
accrued and unpaid interest.

As used herein, the term “Interest Rate” shall mean three percent (3%) per
annum. Interest shall accrue on the outstanding principal balance of this Note
at the Interest Rate.

All payments made hereunder shall be applied first to the principal balance
remaining unpaid from time to time, with the remainder of each payment to be
applied to payment of interest.

The Maker shall have the privilege and option, to pay off the entire principal
balance remaining unpaid, or any part thereof.

 

Page 1 of 5



--------------------------------------------------------------------------------

The following shall be “events of default” under this Note and the terms “events
of default” or “default” shall mean, whenever used in this Note, any one or more
of the following events:

(i) If any installment of principal and interest provided for above shall not be
paid promptly when the same becomes due and if such failure continues for a
period of more than fifteen (15) days after Maker’s receipt of written notice
from the then-current holder or holders of this Note demanding payment of the
same; or

(ii) If the Maker files a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future federal bankruptcy act or under
any similar federal or state law, or is adjudicated as bankrupt or insolvent or
makes an assignment for the benefit of creditors or admits in writing the
Maker’s inability to pay the Maker’s debts generally as they become due, or if a
petition or answer proposing the Maker’s adjudication as a bankrupt or the
Maker’s reorganization under any present or future federal bankruptcy act or any
similar federal or state law is filed in any court and such petition or answer
is not discharged or denied within ninety (90) days after the filing thereof, or
a receiver, trustee, or liquidator of all or a substantial portion of the
Maker’s properties and assets is appointed in any proceeding and is not
discharged within ninety (90) days after such appointment or if the Maker
consents to or acquiesces in such appointment.

It is understood and agreed by the Maker that upon the occurrence of any event
of default, the entire unpaid principal sum evidenced by this Note, together
with all interest accrued thereon, shall, at the option of the then-current
holder or holders of this Note, become due and payable and may be collected
forthwith upon the delivery to the Maker of notice demanding payment by the
then-current holder or holders of this Note. Furthermore, it is understood and
agreed that the failure of the holder or holders of this Note to exercise the
foregoing right of acceleration, or any indulgence granted from time to time,
shall in no event be construed as a waiver of such right of acceleration or
estop the holder or holders of this Note from thereafter exercising such right.

Except as expressly provided in this Note, the Maker hereby waives demand,
notice of dishonor, presentment and protest.

The Maker acknowledges and agrees that all remedies available to the holder or
holders of this Note shall be cumulative and that none is exclusive, and that
all such remedies may be exercised concurrently or consecutively at the option
of the holder or holders of this Note.

The Maker promises and agrees to pay all reasonable costs and expenses of
collection incurred by the holder or holders of this Note in enforcing this
Note, including, without limitation, reasonable attorneys’ fees at the pretrial
level, the trial level and in connection with all appellate proceedings.

 

Page 2 of 5



--------------------------------------------------------------------------------

This Note shall be governed as to validity, interpretation, construction,
effect, and in all other respects by the laws of the State of Florida.

The Maker acknowledges and confirms that the proper, exclusive and convenient
venue for any legal proceeding instituted in connection with this Note shall be
Polk County, Florida, and the Maker hereby waives any defense, whether asserted
by motion or pleading, that Polk County, Florida, is an improper or inconvenient
venue, and the Maker hereby consents to the personal jurisdiction of any Court
of competent jurisdiction located in Polk County, Florida, regardless of the
Maker’s then residence or domicile.

Notwithstanding any contrary provision contained in this Note, the amount of any
installment of principal or of any installment of interest or of any installment
of both principal and interest, whichever is applicable, which is not paid when
due, or within the grace period specified herein, shall bear interest from the
last day of such grace period until paid in full at the then maximum lawful
rate.

In no event shall the interest charged under this Note be in excess of the legal
maximum rate of interest (if any) allowed by applicable law, as such applicable
law now exists or as such applicable law may be changed in the future, and, in
the event that interest is charged at a rate in excess of the maximum rate
allowed, any excess sums collected hereunder shall be applied as a reduction of
principal, it being the intent of the Maker and the Payee that the Maker shall
pay no more and the Payee shall collect no more than the sums allowed using a
lawful rate of interest.

Any notice, request, demand, consent, approval, instruction or other
communication required or permitted under this Note (collectively a “notice”)
shall be in writing and shall be sufficiently given if delivered in person, sent
by telex or telecopier, sent by a reputable overnight courier service or sent by
registered or certified mail, postage prepaid, as follows:

 

a.   If to the Maker:    AKM INVESTMENTS, LTD.      Attn: Benjamin D.E. Falk  
   500 South Florida Ave., Suite 700      Lakeland, FL 33801      Telephone:
(863) 647-1591      Facsimile: (863) 647-3992 b.   If to the Payee:    NOBILITY
PARKS II, LLC      Attn: Terry E. Trexler      3741 S.W. 7th Street      Ocala,
FL 34472      Telephone: (352) 732-5157      Facsimile: (352)732-3711

 

Page 3 of 5



--------------------------------------------------------------------------------

Any notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or by such party’s agent for notices hereunder). Any
notice which is addressed and mailed in the manner herein provided shall be
presumed to have been duly delivered to the party to whom it is addressed at the
close of business, local time of the recipient, on the fifth day after the date
it is so placed in the mail. Any notice which is telexed or telecopied in the
manner provided herein shall be presumed to have been duly delivered to the
party to whom it is directed upon confirmation of successful delivery of such
telex or telecopy. Any notice which is sent by a reputable overnight courier
service in the manner provided herein shall be presumed to have been duly
delivered to the party to which it is addressed at the close of business on the
next day after the day it is deposited with such courier service. Any person
wishing to change the person or address to whom notices are to be given under
this Note may do so by complying with the foregoing notice provisions.

SIGNATURE PAGE OF MAKER TO IMMEDIATELY FOLLOW:

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its
undersigned officer duly authorized as of the date of this Note specified above.

 

Signed in the presence of the

following two witnesses:

       

/s/ Benjamin D.E. Falk

   

AKM INVESTMENTS, LTD.,

a Florida Limited Partnership

Print Name:   

Benjamin D.E. Falk

    By:   TLCM, LLC, a Florida limited liability company, its General Partner

/s/ Bridget Ebdrup

        Print Name:   

Bridget Ebdrup

      By:  

/s/ William D. Drost

           William D. Drost, its Vice President

 

Page 5 of 5